Title: From Thomas Jefferson to James Monroe, 12 October 1808
From: Jefferson, Thomas
To: Monroe, James


                  
                     My Dear Sir 
                     
                     Washington Oct. 12. 08.
                  
                  Such was the accumulation of business awaiting me here, that it was not till this day that I could take time to look into my letters to you. as my copies are with the Polygraph I can refer to the originals in your hands by the page and line.
                  letter of Feb. 18. 1st. paragraph to be omitted, being merely of private business.
                  pa. 1. l. 22. perhaps the word ‘old’ may be misunderstood, & therefore better omitted
                  Mar. 10. omit the 1st. paragraph, as merely of private business. 
                  pa. 1. l. 13. strike out ‘were I to take Etc to ‘in it’s justification that’ and insert ‘but.’ you will be readily sensible that this whole passage would have an unpleasant effect both as to myself & others if published. 
                  l. 21. strike out ‘still however Etc to the end of the paragraph in pa. 2. l. 14. for the reason preceding. 
                  Apr. 11. pa. 1. l. 12. strike out ‘I will state Etc to page 3. l. 22. ‘to wit’ inclusive, and insert ‘you observe’ these details would be perverted & malignantly commented by our common enemies, and have bearings which render them improper for publication.
                  pa. 5. strike out the last paragraph respecting La Fayette’s affairs.
                  indeed the whole of these letters were written without the least idea that they would ever be before the public, and therefore, after stating the preceding omissions, I would rather trust your judgment than my own in deciding whether there be any thing more which had better be omitted whether as respects my self or others. to me it is desirable that the public should know the high estimation in which I hold both yourself & mr Madison, & that no circumstance has abated my affection for either. I salute you with sincere friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               